                                   UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF ARIZONA

                                                  Minute Entry
Hearing Information:
                    Debtor:   SUSAN SIMPSON
              Case Number:    2:20-BK-02088-EPB          Chapter: 13

       Date / Time / Room:    TUESDAY, MARCH 16, 2021 10:00 AM TELEPHONIC HRGS

      Bankruptcy Judge:       EDDWARD P. BALLINGER JR.
           Courtroom Clerk:   ANNETTE FRANCHELLO
            Reporter / ECR:   N/A                                                              0.00


Matters:
     1) PRE-TRIAL CONFERENCE ON OBJECTION TO DEBTOR'S THIRD AMENDED CHAPTER 13 PLAN
        REGARDING FEASIBILITY FILED BY NEW HORIZONS ROTH 401K PROFIT SHARING PLAN, BRAD
        GILBERTSON AS TRUSTEE
        R / M #: 98 / 0

     2) NEW HORIZONS OBJECTION TO DEBTOR'S LODGED FORM OF AMENDED ORDER AS TO NEW HORIZONS
        MOTION TO LIFT THE AUTOMATIC STAY OR REQUEST FOR ADEQUATE PROTECTION AND ORDER AS TO
        ALLOWANCE OF NEW HORIZONS PROOF OF CLAIM
        R / M #: 135 / 0



Appearances:

     GARY R. STICKELL, ATTORNEY FOR SUSAN SIMPSON
     ROSS M MUMME, ATTORNEY FOR EDWARD J. MANEY
     DEAN O'CONNOR, ATTORNEY FOR NEW HORIZONS 401K PROFIT SHARING PLAN




   Case
Page 1 of 3 2:20-bk-02088-EPB          Doc 148 Filed 03/16/21 Entered 03/17/21 10:54:06     Desc10:53:47AM
                                                                                     03/17/2021
                                        Main Document Page 1 of 3
                                     UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                      Minute Entry
(continue)...   2:20-BK-02088-EPB         TUESDAY, MARCH 16, 2021 10:00 AM


Proceedings:                                                                                                1.00


          ITEM #1 & #2

          The Court has reviewed all the filed material and ensues discussion with Mr. Stickell regarding
          his submission of an amended order changing the February date to March.

          Mr. Stickell states that he provided a copy of the order to Mr. O'Connor and believed it was
          fine based on the email string. He did not talk to him about the change. He has not worked
          anything out with Mr. O'Connor. He notes that since the last hearing, Mr. O'Connor has taken
          Ms. Simpson's 2004 exam and the parties have provided the Court with a joint pretrial
          statement to go forward on Mr. O'Connor's objection to the plan. He has also filed an
          amended fourth plan reflecting Ms. Simpson's change of income plus her reaching out in
          anticipation of a forbearance from Chase. He notes that Mr. O'Connor has filed an objection.
          He then answers the Court's questions.

          Mr. Mumme states that he has not been involved in majority of the discussions. He has taken
          a look at the fourth amended plan and will issue a recommendation in due course. He did not
          see anything that stood out as something he would object to. He notes that Mr. O'Connor's
          objection would have to be resolved.

          Mr. O'Connor states his position. He did not agree to change conduit payments to start on
          March 1, 2021. He argues that the plan is not feasible since the Debtor does not have any
          income. He requests to move forward to a hearing so he can demonstrate the Debtor cannot
          make it work. He further believes there is an issue of bad faith. He confirms that he has filed
          his objection to the fourth amended plan. He is ready to go to trial noting that he does not
          need any further discovery.

          Mr. Stickell explains that he has a letter dated February 19, 2021 from Chase which reflects an
          enrollment in a three-month assistance program. He states that Ms. Simpson also filed an
          application for a seven-month period. He continues discussion with the Court noting that Ms.
          Simpson cannot go forward without the forbearance from Chase.

          The Court notes that if the Debtor does not get the forbearance, the Debtor would have to
          dismiss or convert.

          Mr. Stickell states that the Debtor could also sell the property within the Chapter 13.

          The Court states that a technical pretrial conference will need to be set regarding New
          Horizons objection. Ms. Stickell notes that a technical pre-trial conference was set on the
          motion for relief from the automatic stay filed by New Horizons. The Court and parties

   Case
Page 2 of 3 2:20-bk-02088-EPB            Doc 148 Filed 03/16/21 Entered 03/17/21 10:54:06     Desc10:53:47AM
                                                                                       03/17/2021
                                          Main Document Page 2 of 3
                                     UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                        Minute Entry
(continue)...   2:20-BK-02088-EPB          TUESDAY, MARCH 16, 2021 10:00 AM


          proceed to discuss witnesses.

          Mr. Stickell notes that as part of the forbearance, Chase would have to file a notice of
          mortgage change to have the forbearance recognized.

          The Court and parties discuss a trial date.

          COURT: IT IS ORDERED setting trial for Wednesday, March 31, 2021 at 10:00 a.m. Zoom
          Order forthcoming. IT IS FURTHER ORDERED sustaining New Horizons objection to
          Debtor's lodged amended order as to New Horizons Motion to Lift the Automatic Stay. The
          Order is in effect with the February date.




   Case
Page 3 of 3 2:20-bk-02088-EPB             Doc 148 Filed 03/16/21 Entered 03/17/21 10:54:06     Desc10:53:47AM
                                                                                        03/17/2021
                                           Main Document Page 3 of 3
